DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on August 02, 2022.  Claims 1, 2, 4 & 13 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0261754 A1) to Fujikura in view of (Japan Patent Number 47-12341) to Shibata and (U.S. Patent Publication Number 2017 / 0086554 A1) to Felix.
Regarding claim 1, Fujikura discloses the shoulder belt slide-down (See Figures 1, 4, 5 & 6) preventing method of the shoulder bag (51), comprising: 
forming the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4, 5 & 6) between the belt body (52) and the element (1), the element (1) being in a total length (i.e. via Slide Buckles (4) in Figures 1 & 5), the ring-shape (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4 & 6) being formed by connecting the element (1) to respective separate positions of the belt body (52) of the shoulder bag (51) (See Figures 4, 5 & 6), and the belt body (52) being configured to hang on one shoulder that is at the bag side (See Figures 4, 5 & 6), wherein the element (1) of the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4 & 6) is configured to hang around and contact a surface of a lateral side of the user on the other shoulder while a portion of the belt body (52) of the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4 & 6) hangs on the one shoulder (See Figures 4 & 6), thereby preventing the belt body (52) from sliding down from the shoulder, wherein both ends (2 & 3) of the element (1) are connected in a freely movable manner along the length direction of the belt body (52) and are detachable (i.e. via (21, 22, 31 & 32) of Snap Button in Paragraph 0074) from the belt body (52) (See Figures 1, 4, 5 & 6).
However, Fujikura lacks and does not explicitly disclose the necklace element.
Shibata teaches the necklace element (9); the belt body (4) and the shoulder bag (1), which forms the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (9 & 4) in Figure 1), and configured to hang around and contact the surface of the lateral side of the neck user on the other shoulder (See Figures 1 & 2) while also teaching a lower position of the element around the mid-section and under the armpits similar to what is shown in Fujikura.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the necklace element as taught by Shibata with the shoulder belt slide-down of Fujikura in order to reduce excess movement of the shoulder strap from shifting and provide load distribution.  
Alternatively, it would have been obvious to one having ordinary skill in the art to pick and apply any of the known alternatives of Shibata showing the necklace element can be fastened around the torso under the armpits or around the neck on top of the opposite shoulder to the device of Fujikura resulting in the necklace element of Fujikura being fastened around the neck and on top of the opposite shoulder than then shoulder bag.
Fujikura lacks and does not explicitly disclose a total length of 35 – 53 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the total length of 35 – 53 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Jujikura as modified by Shibata lacks and does not explicitly disclose a metal chain, the cord formed by braiding a leather material or an ornament necklace made of materials selected form the group consisting of pearls, metal, natural stones and mixtures thereof.
Felix teaches the metal chain (14) (See Figures 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the metal chain as taught by Felix with the shoulder belt side-down of Jujikura in order to provide a decorative appeal.

Regarding claim 2, Fujikura discloses the shoulder belt slide-down preventing tool (See Figures 1, 4, 5 & 6) of the shoulder bag (51), configured to: 
form the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4, 5 & 6) between the belt body (52) and the element (1), the element (1) being in a total length (See Figure 1), the ring-shape (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4, 5 & 6) being formed by connecting the element (1) to respective separate positions (i.e. via (2 & 3) in Figures 4, 5 & 6) of the belt body (52) of the shoulder bag (51), and the belt body (52) being configured to hang on one shoulder that is at the bag (51) side (See Figures 4 & 6), and
enable a portion of the belt body (52), which forms the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4, 5 & 6), to hang on the one shoulder, wherein the element (1), which forms the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (1 & 52) in Figures 4, 5 & 6), is configured to hang around and contact the surface of the lateral side of the user on the other shoulder, and both ends (2 & 3) of the element (1) are connected in the freely movable manner along the length direction of the belt body (52) and are detachable (i.e. via 21, 22, 31 & 32) of Snap Buttons in Paragraph 0074) from the belt body (52) (See Figures 1, 4, 5 & 6).
However, Fujikura lacks and does not explicitly disclose the necklace element.
Shibata teaches the necklace element (9); the belt body (4) and the shoulder bag (1), which forms the ring-shape space (i.e. via Gap Open Circular Shape Space b/w (9 & 4) in Figure 1), and configured to hang around and contact the surface of the lateral side of the neck user on the other shoulder (See Figures 1 & 2) while also teaching a lower position of the hanging element around the mid-section and under the armpits similar to what is shown in Fujikura.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the necklace element as taught by Shibata with the shoulder belt slide-down of Fujikura in order to reduce excess movement of the shoulder strap from shifting and provide load distribution.  Alternatively, it would have been obvious to one having ordinary skill in the art to pick and apply any of the known alternatives of Shibata showing the necklace element can be fastened around the torso under the armpits or around the neck on top of the opposite shoulder to the device of Fujikura resulting in the hanging element of Fujikura being fastened around the neck and on top of the opposite shoulder than then shoulder bag.
Furthermore, Fujikura lacks and does not explicitly disclose a total length of 35 – 53 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the total length of 35 – 53 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Jujikura as modified by Shibata lacks and does not explicitly disclose a metal chain, the cord formed by braiding a leather material or an ornament necklace made of materials selected form the group consisting of pearls, metal, natural stones and mixtures thereof.
Felix teaches the metal chain (14) (See Figures 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the metal chain as taught by Felix with the shoulder belt side-down of Jujikura in order to provide a decorative appeal.

Regarding claim 4, Fujikura discloses the shoulder bag (51) comprising the shoulder belt (52) slide-down preventing tool (i.e. via (1, 2 & 3) in Figures 1, 4, 5 & 6) as claimed in Claim 2.

Regarding claim 13, Fujikura discloses the shoulder bag (51) configured to enable the shoulder belt (52) slide-down preventing method (i.e. via (1, 2 & 3) in Figures 1, 4, 5 & 6) as claimed in claim 1 to be performed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 & 13 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734